DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply filed 7/1/2022, is acknowledged.  Claims 1, 4, 5, 7, 10-17 and 33-35 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant disagrees with the rejection under 35 U.S.C. 112 that the written description requirement has been satisfied with respect to the limitation “wherein in greater than 90% of the amnion’s epithelial cells have not been removed.”  To this end, Applicant refers to the same portion of the specification that the office found as deficient support for the limitation while arguing unpersuasively that Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320 (Fed. Cir. 2000) is distinguishable.  Specifically, Applicant asserts that while “[t]his portion of the specification makes clear that in some embodiments, the epithelium layer present on the amnion is substantially removed . . . One of ordinary skill in the art will immediately understand that, necessarily, in other embodiments, the epithelium layer has not been substantially removed.”  Page 6.    However, the assertion is rich and unpersuasive.  Contrary to Applicant’s assertion and in line with the language used in the Federal Circuit’s opinion in Purdue Pharma L.P., there are no “blaze marks” in the specification directing one of ordinary skill art of removal of less than substantial removal except for non-removal.  The specification describes only no removal of epithelial cells from the amnion or substantially removal thereof.  In fact, not only are there are no blaze marks for greater than 90% of the amnion’s epithelial cells not being removed, but there are also no blaze marks for greater than 80% , or 70%, or any range in between.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 10-17 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 17 and 33 recite “wherein greater than 90% of the amnion’s epithelial cells have not been removed.”   The specification fails to describe this limitation.  To be sure, the specification was amended, by amendment filed 10/22/2020, to describe substantial removal of the epithelium.  However, neither the amendment nor the specification as whole describe a numerical range of non-removal of epithelium, or said differently, a numerical range of retention of epithelium or insubstantial removal of epithelium.  See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").
	Insofar as claims depend from claims 1, 17 and 33 and they do not cure the lack of written description, they are also rejected for not complying with the written description requirement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618